Citation Nr: 0313107	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-00 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits pursuant to the provisions of 38 U.S.C.A. § 6103(a) 
(West 2002).


REPRESENTATION

Appellant represented by:	David L. Bourgoin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant's spouse was killed in action in August 1945, 
while in the service of the Armed Forces of the United 
States.  

In April 1960, the Board of Veterans' Appeals (Board) 
affirmed a determination by the Board on Waivers and 
Forfeitures that the appellant had forfeited her rights to VA 
benefits under 38 U.S.C. § 3503(a) (38 U.S.C.A. § 6103(a)).  

This appeal is before the Board from a determination by the 
Manila, Philippines, VA Regional Office (RO), which denied 
reopening the claim for revocation of the forfeiture declared 
against the appellant.  The appellant's Notice of 
Disagreement was received at the RO in February 1988.  A 
Statement of the Case was not provided until November 1997.  

In August 1998 the Board issued a decision in this appeal.  
The appellant appealed that decision, in part, to the United 
States Court of Appeals for Veterans Claims (CAVC).  

In May 2000 the CAVC granted Appellee's Unopposed Motion for 
Remand and vacated, in part, the Board's August 1998 
decision.  

In a September 2002 decision the Board determined the 
appellant had submitted new and material evidence to reopen 
her claim for revocation of the forfeiture of VA benefits 
under the provisions of 38 U.S.C.A. § 6103(a) (West 2002).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action to be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a September 2002 decision the Board determined that the 
appellant had submitted new and material evidence to reopen 
her claim for revocation of the forfeiture of VA benefits 
under the provisions of 38 U.S.C.A. § 6103(a) (West 2002).  

The case was returned to the RO.  Thereafter, in January 2003 
the RO notified the appellant of the evidence or information 
necessary to submit new and material evidence to reopen her 
claim for revocation of the forfeiture of VA benefits under 
the provisions of 38 U.S.C.A. § 6103(a) (West 2002).  The 
notification letter does not refer to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

In a March 2003 supplemental statement of the case the RO 
again notified appellant that new and material had not been 
submitted to reopen the claim.  Nor does the supplemental 
statement of the case contain the provisions of 38 C.F.R. 
§ 3.159(b), as recently amended.  

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight and accordingly compels remand.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should furnish the appellant 
with a development letter consistent with 
the notice requirements of the VCAA as 
clarified by Quartuccio, supra.

3.  In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
revocation of the forfeiture of the 
appellant's rights to VA benefits under 
the provisions of 38 U.S.C.A. § 6103(a) 
(West 2002).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  


		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


